 Case 3:20-cv-00486-M-BH Document 31 Filed 01/06/21                Page 1 of 1 PageID 400



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JEROME L. GRIMES,                            )
          Plaintiff,                         )
v.                                           )
                                             )     Civil Action No. 3:20-CV-0486-M-BH
AVIS BUDGET GROUP, INC.,                     )
          Defendant.                         )

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

Defendant Avis Budget Group, Inc.’s Amended Motion for Sanctions and Brief in Support, filed May

19, 2020 (doc. 14), is DENIED.

       SIGNED this 6th day of January, 2021.


                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
